TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00546-CR
NO. 03-04-00547-CR



Thomas Mora, Appellant

v.


The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 6 OF TRAVIS COUNTY

NOS. 605210 & 611844, HONORABLE JAN BRELAND, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record has not been requested or paid for, and is now overdue. 
Appellant's attorney of record, Mr. Keith S. Hampton, has informed the Court that he does not
represent appellant.
The trial court is ordered to conduct a hearing to determine whether appellant desires
to prosecute this appeal and if so, the name of appellant's counsel.  Tex. R. App. P. 37.3(a)(2).  The
court shall make appropriate findings and recommendations.  A record from this hearing, including
copies of all findings and orders and a transcription of the court reporter's notes, shall be forwarded
to the Clerk of this Court for filing as a supplemental record no later than January 21, 2005.

It is ordered December 20, 2004.

Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish